Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
Date archived: November 7, 2018
